Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued from #2:
                                                Claim Rejections- 35 USC 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims are either directed to a method, which is one of the statutory categories of invention. (Step 1: YES).
Claim 1 recites the limitations of:  
A method of performing a transaction at a point of sale (POS) device, comprising: 
connecting, via a first computer processor associated with a financial institution, with a second computing device; 
receiving, at the first computer processor, data indicative of a financial transaction from the second computing device, the data comprising parameters associated with the financial transaction; 
generating, with the first computer processor, an authentication key associated with the financial transaction; 
storing, in data storage associated with the financial institution, the authentication key and the data indicative of the financial transaction; 
sending, from the first computer processor, the authentication key to the second computing device; 
receiving, at the first computer processor, a transaction request from the POS device, the transaction request comprising the authentication key;
 comparing, via the first computer processor, the transaction request with the data indicative of the financial transaction and the stored authentication key; and either: 
approving, with the first computer processor, the transaction request when the transaction request complies with the parameters; or declining, with the first computer processor, the transaction when the transaction request does not comply with the parameters.
           
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
The claim recites elements that are in bold above, which covers performance of the limitation as a commercial interaction (steps for performing a transaction),  (e.g., receiving,  data indicative of a financial transaction, the data comprising parameters associated with the financial transaction; generating, an authentication key associated with the financial transaction; storing, the authentication key and the data indicative of the financial transaction; sending, the authentication key; receiving, a transaction request, the transaction request comprising the authentication key; comparing, the transaction request with the data indicative of the financial transaction and the stored authentication key; and either: approving, the transaction request when the transaction request complies with the parameters; or declining, the transaction when the transaction request does not comply with the parameters).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, claim 1 recites an abstract idea.
Claim 10, 19 are abstract for similar reasons.
(Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). 
Claim 1 includes the following additional elements:
	connecting via a first computer processor associated with a financial institution, with a second computing device.
The connecting of the first computer processor with a second computing device is generally linking the abstract idea of to a particular technological environment (network communication linking technology). See MPEP 2106.05(h).
Claim 1 also includes the following additional elements:
A POS (point of sale device)
A first computer processor
Data storage
Second computing device
The pos, computer processor, data storage and computing device are recited at a high level of generality and being used in its ordinary capacity and are being used as a tool for implementing the steps of the identified abstract idea, see MPEP 2106.05(f), where applying a computer or using a computer as a tool to perform the abstract idea is not indicative of a practical application.
Therefore there are no additional elements in the claim that amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 10, 19 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1,10, 19 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims 2-9, 11-18, 20 which further define the abstract idea that is present in their respective independent claim 1,10, 19 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims 2-9, 11-18, 20 are directed to an abstract idea. Thus, claims 1-20 are not patent-eligible.

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        1/20/2022